Per Curiam.

We do not regard an ordinary telephone directory listing in accordance with the usual practice .of the telephone company an advertisement, or a listing of ‘ ‘ Arthur Berger Cleaners, Inc.” as “ Berger, Arthur Cleaners, Inc.,” in accordance with that practice, a violation of the decree in this case. Nor do we regard an advertisement using the proper name “ Arthur Berger Cleaners, Inc.,” a violation of the decree because it appears on a “ B ” page, rather than on an “ A ” page of the directory. Bold type employed in the classified listing, being paid advertising, makes that listing questionable, so the injunction may stand against that advertising, allowing only an ordinary classified listing. The order appealed from should be modified in accordance with this opinion.
Martin, P. J., Townley, Glennon and Peck, JJ., concur.
Order unanimously modified in accordance with opinion, without costs. Settle order on notice.